Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Steven Shape on 09/28/2021.
The application has been amended as follows:
Claims 1 and 16 has been amended to change the phrase “where with” to read “where.” 
Claim 21 has been amended to remove claim limitations that were amended into claim 16 filed 09/03/2021.

Claim 1 is being amended to read:
1. A method for providing, by a visual representation: 
a temporal analysis of a regularity and symmetry of a sequence of N gait or running cycles of the same a person, by comparing each cycle taken individually with each of the other cycles taken individually,
and a determination of a presence and number of erratic cycles as well as a number of cycles necessary to establish gait or running rhythms, and at what point these erratic gait cycles and rhythms are reached, the method comprising the following steps: 
a measurement step (i) for measuring raw time signals using sensors that relate to a physical movement variable measured of at least one body segment of the person, where the physical variable 
a processing and calculation step, subdivided into:
a processing and separation step (ii) for processing and separating the raw time signals into distinct time signals Ci in order to break down the gait or run into gait or running cycles, each time signal Ci being a temporal series of points of the measured physical variable and having a given shape, amplitude and duration, the series Ci being associated with a given cycle i of the person's gait or run;
a calculation step (iii) for calculating at least one similarity coefficient between the signal Ci associated with the gait or running cycle i and another signal Cj associated with a gait or running cycle j of the person, the similarity coefficient being at least one of:
a similarity coefficient of a shape fij of the two signals Ci and Cj, which is independent of the amplitude and of the duration, where [with] fij = fji, or
a similarity coefficient of an amplitude aij of the two signals Ci and Cj, which is independent of the shape and of the duration, where aij = aji, or
a similarity coefficient of a duration dij of the two signals Ci and Cj, which is independent of the shape and of the duration, where dij = dji,
an ordering step (iv) for ordering the similarity coefficient in a square matrix M(i,j) in row i and in column j, where i and j are natural integers ranging from 1 to N, the N gait or running cycles being in chronological order, according to their order in the gait or running sequence;
a display step (v) for displaying the square matrix M(i,j) with similarity coefficient values fij, aij or dij shown in cells (ij) of the square matrix M(i,j) using a visual representation of the similarity coefficient value within an interval between two extreme values, continuously without thresholds, to enable determining:

the number of erratic cycles and the number of cycles necessary to establish gait or running rhythms, and at what point in the sequence these erratic cycles and rhythms are reached.

Claim 16 is being amended to read:
16. A device permitting, by means of a visual representation:
temporal analysis of a regularity and symmetry of a sequence of N walking or running cycles of the a person, by comparing each cycle taken individually with each of the other cycles taken individually, and 
a determination of a presence and number of erratic cycles as well as a number of cycles necessary to establish gait or running rhythms, and at what point in the sequence these erratic cycles and rhythms are reached, the device (1) comprising:
sensors for measuring raw time signals that relate to a physical movement measured variable of at least one body segment of the person, the physical variable measured is chosen from the following list: magnitude of acceleration, magnitude of non- gravitational acceleration, speed, angular velocity, movement, position, or a force exerted by the person when moving on the device;
a processing and calculation unit (3), connected to the sensors (2) configured to:
process and separate the raw time signals into distinct time signals Ci, each time signal Ci being a temporal series of points of the measured physical variable and having a given shape, amplitude and duration, the series Ci being associated with a given gait or running cycle i of the person;
calculate at least one similarity coefficient between the signal Ci associated with the gait or running cycle i and another signal Cj associated with a gait or running cycle j of the person,
[with] fij = fji, or
a similarity coefficient of the amplitude aij of the two signals Ci and Cj which is independent of the shape and of the duration, where aij = aji, or
a similarity coefficient of the duration dij of the two signals Ci and Cj which is independent of the amplitude and of the shape, where dij = dji, and
order the value of the at least one similarity coefficient in a square matrix M(i,j) in row i and in column j where i and j are natural integers ranging from 1 to N, the N gait or running cycles being in chronological order, according to their order in the gait or running sequence, and
a display (4) connected to the processing and calculation unit (3), displaying the square matrix M(i,j) with similarity coefficient values shown in the cells (ij) of the square matrix M(i,j), by a visual representation of the at least one similarity coefficient value within an interval between two extreme values, continuously without thresholds, to make it possible to simultaneously view:
the similarity between all the gait and running cycles i and j of the same person, and
the presence and number of erratic cycles and the number of cycles necessary to establish gait or running rhythms, and at what point in the sequence these erratic cycles and rhythms are reached.

Claim 21 is being amended to read:
21. The device according to claim 16, wherein the sensors for measuring include: an accelerometer, a gyroscope, an electromyography, an insole pressure sensors, an infra-red kinematic acquisition device or a force platform.
Detailed Action
Applicant’s arguments, filed 09/03/2021, have been fully considered. 
Applicants have amended their claims, filed 09/03/2021.
Applicant’s amendment amended claims 1-13 and 15-21.
Applicant’s amendment cancelled claims 14.
Examiner amendment has amended claims 1 and 16 to address a phrasing error and claim 21 to remove limitations that were added to independent claim 16.  
Claims 1-13 and 15-21 are the current claims hereby under examination. 

Drawings – Objection Withdrawn
Response to Arguments
Applicant’s arguments, see page 12, filed 09/03/2021 with respect to objected drawings have been fully considered and are persuasive. Replacement drawings have been submitted which are clearly legible. The objection of the drawings has been withdrawn. 

Abstract Objection – Withdrawn
Response to Arguments
Applicant’s arguments, see page 12, filed 09/03/2021 with respect to objected abstract have been fully considered and are persuasive. A replacement abstract has been submitted which deleted erroneous text. The objection of the abstract has been withdrawn. 

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 12-13, filed 09/03/2021, with respect to the objection of claims 1, 2, 5, 6, 7, 8, 9, 10, 11, 13, 14, 16,  17, 18, 19, 20, and 21 have been fully considered and are persuasive. The claims have been amended to change British equivalents to the American English spelling, to establish proper antecedent basis for claim limitations, and to ensure terms were recited consistently throughout. Claim 14 was cancelled. The previous objection to claims 1, 2, 5, 6, 7, 8, 9, 10, 11, 13, 14, 16, 17, 18, 19, 20, and 21 have been withdrawn. 

Claim Rejections - 35 USC § 112
Response to Arguments
Applicant’s arguments, see pages 13-16, filed 09/03/2021, with respect to the rejection of claims 1-21 under 35 USC § 1012 have been fully considered and are persuasive. Claims 1-2, 9-10, 13, and 17-21 have been amended as described on pages 13-14 to address indefiniteness issues. Claim 16 has been amended to replace the limitation “display means” and is no longer interpreted under 35 U.S.C. 112(f). The applicant further argues that claims 9, 10, and 16 recite sufficient structure and acts to avoid the designation. For example, in claim 16, the processing and calculation unit is connected to the sensor and configured to perform processing steps. The applicant then submits that that the recitation 

Claim Rejections - 35 USC § 101 – Withdrawn 
Response to Arguments
Applicant’s arguments, see pages 16-17, filed 09/03/2021, with respect to the rejection of claims 1-21 under 35 USC § 101 have been fully considered. The applicant argues the processing of raw data from the sensors into matrices of similarity that are displayed visually allowing for a rapid display of the characteristics of the gait of the patient integrates the judicial exception into a practical application. This argument is found persuasive. Claim 14 has been cancelled. The rejections of claims 1-21 under 35 USC § 101 have been withdrawn. 

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 16, the prior art relied upon in the prior rejections and discovered during search and consideration fails to teach or reasonably suggest the limitation “an ordering step (iv) for ordering the similarity coefficient in a square matrix M(i,j) in row i and in column j, where i and j are natural integers ranging from 1 to N, the N gait or running cycles being in chronological order, according to their order in the gait or running sequence; displaying the square matrix M(i,j) with similarity coefficient values fij, aij or dij shown in [[the]] cells (ij) of the square matrix M(i,j) using a visual representation of the similarity coefficient value within an interval between two extreme values, continuously without thresholds, to enable determining the similarity between all the gait and running cycles i and j of the person, by comparing each cycle taken individually with each of the other cycles  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791